On Petition eoe a Reheaeing.
Best, C.
The appellee concedes that this case was correctly decided upon the transcript on which it was submitted, but says that the clerk omitted, by mistake, to copy an averment in the complaint that the possession of the property was “ forcibly ” detained, and now asks a rehearing to supply this omission. It has several times been decided by this court that a rehearing will not be granted for such purpose. The brief of appellant, filed on January 13th, 1882, distinctly pointed out this objection to the complaint, and as the case was not decided for nearly nine months thereafter, it would seem that the appellee had abundant time within which to make his application for a eertiorari to procure a correct transcript; besides, if the correction was made, it would not prevent a reversal of the judgment, as there was no evidence whatever that the possession of the premises in dispute was unlawfully and forcibly detained. The evidence tended to show a tenancy between the parties, and the appellee asks ns to determine on this petition whether this tenancy was at will, from month to month, or from year to year, and whether a notice offered in evidence was sufficient to terminate such tenancy. No such relation was alleged in the complaint, and, therefore, these questions do not properly arise in the record. The petition should be overruled.
Pee Cueiam. — The petition is overruled.